Broyles, P. J.
1. The evidence submitted in behalf of the accused amply authorized the charge of the court upon voluntary manslaughter.
2. As presented by the 5th ground of the motion for a new trial, the ex elusion of the testimony set out therein -was not error.
3. Under the facts of the case the charge of the court upon the subject of flight was not error.
4. The verdict finding the accused gujlty of voluntary manslaughter was authorized by the evidence, and the court did not err in refusing to. grant a new tidal.

Judgment affirmed'.


Bloodworth, J., concurs. Stephens, J., not presiding.

Orrin Roberts, for plaintiff in error.
W. O. Dean, solicitor-general, contra.